                 Case 5:18-cr-00011-F Document 144 Filed 11/06/19 Page 1 of 2



                                     COURTROOM MINUTE SHEET

                                                                              DATE        11-6-19


CRIMINAL NO.         CR-18-11-F

United States -vs-          Justin Lane Foust


COMMENCED            1:30         ENDED          2:45           TOTAL TIME       1 hour 15 min.

PROCEEDINGS                 Bond revocation hearing / motion hearing


JUDGE STEPHEN P. FRIOT              DEPUTY LORI GRAY              REPORTER SHERRI GRUBBS

PLF COUNSEL                 Jessica Perry

DFT COUNSEL                 Patrick Quillian

PROBATION OFFICER           Katie Fye


The defendant appears in custody of USM.

The defendant appears before the court in connection with the Petition for Action on Conditions of Pretrial
Release, filed on November 5, 2019 (doc. no. 139), and the United States’ Motion to Modify Order of Self-
Surrender and Immediately Remand Defendant to the Custody of the Bureau of Prisons, filed on
November 5, 2019 (doc. no. 141).

The court hears evidence.

WITNESSES FOR PLAINTIFF                                  WITNESSES FOR DEFENDANT

1. FBI Special Agent David Cole (sworn)                  1.

2. FBI Special Agent Allen Carpenter (sworn)             2.

3. SUSPO Katherine Fye (sworn)                           3.

Government’s Exhibits 1-59 admitted.

The court hears arguments of counsel.

The court FINDS that the defendant has violated his conditions of release as alleged in the 11/5/2019
Petition for Action on Conditions of Pretrial Release. The court GRANTS the Petition.
                   Case 5:18-cr-00011-F Document 144 Filed 11/06/19 Page 2 of 2



The court FINDS, by clear and convincing evidence, that the defendant does present a substantial risk of
flight and poses a danger to the community, his family and/or himself.

The United States’ Motion to Modify Order of Self-Surrender and Immediately Remand Defendant to the
Custody of the Bureau of Prisons (doc. no. 141) is GRANTED.

The defendant’s conditions of release are REVOKED, and the defendant is REMANDED to the custody of
the USM to immediately begin serving his term of incarceration.

Government’s Exhibits 1-59 withdrawn.




18-0011x029.docx
